Case 1:16-cr-00746-PKC Document 492 Filed 05/09/19 Page1of1
Case 1:16-cr-00746-PKC Document 491 Filed 05/09/19 Page 1 of 1

M L ‘ Gordon Mehler
E H LE R AW PLLC Prhscipel
747 Third Avenue + 32nd Floor 3 New York, NY 10017-2803 Rebecca Campbell
n Diane Ferrone
Sarah Lum

Daniel Rothstein
Harvey Stuart
Of Cogs!

Rick Guimond
Ben Stadler
PFaraliesis

May 8, 2019
BY ECE

The Honorable P. Kevin Castel
United States District Judge
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Re: United States v. Keith Wellner, 16 Cr. 746 (PKC)

Dear Judge Castel:

I write as a follow-up to Keith Wellner’s sentencing last week, where the Court agreed,
with the consent of the United States Attorney, to so order that Pretrial Services return Mr.
Wellner’s two passports that it has in its custody to me. Upon receipt, I will hold them and not
release them to Mr. Wellner as part of any travel without proper authorization,

Thank you for your attention to this matter.

Sincerely,

i, Isl
a ic byes Oedx. Gordon Sonthab dy

te Castel?
United States District Judge
-/4

sn

Tel: (212) 661-2414 2 Fax: (212} 661-8761 2 B-mail: smehler@mehlerlaw.com a Website: wwwmeblerlaw.com

 
